Citation Nr: 1825323	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder rotator cuff tendonitis.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for fibromyalgia, claimed as pelvis disability.


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army National Guard from November 1977 to March 1978 with additional service until August 1997.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Prior to the filing of the current claims of entitlement to service connection for a right shoulder rotator cuff condition, a low back condition, a right knee condition, and fibromyalgia, claimed as a pelvis condition, the AOJ denied these claims in November 2005.  The November 2005 rating decision was not timely appealed, and it became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.156(b) (2017).  On December 9, 2011, the Veteran filed a claim to reopen the previously denied claims, and in the July 2012 rating decision, the AOJ again denied the claims.  The Veteran perfected the appeal, and it is now before the Board.

However, while service treatment records (STRs) received in June 2005 were reviewed, additional STRs were received in March 2012.  When VA receives relevant official service department records that existed and had not been associated with the claims file at the time of a prior final decision, VA will reconsider the prior decision without requiring new and material evidence.  38 C.F.R. § 3.156(c).  While the STRs were associated with the record in March 2012, prior to the July 2012 rating decision, the newly received and relevant STRs were not taken into consideration in the July 2012 decision.  The STRs received in March 2012 are relevant to the Veteran's claimed disabilities; thus, the Board finds that these STRs are relevant and thus form a basis for reconsideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay with regard to the remaining issue, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran has not been afforded a VA examination for any of his claimed conditions.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R.§ 3.159(c)(4)(i) (2017).

The STRs contain evidence indicating that the Veteran's conditions may be related to service.  A service record from January 24, 1978 indicates a notation of "LBP" (low back pain).  Records indicate complaints related to the Veteran's right knee on February 16, 1979 and a sick slip from May 1987 indicating a complaint "in line of duty" of left groin pain from fall.  A report of medical examination on June 2, 1991 indicates a notation related to the pelvis and notes decreased range of motion of the right shoulder.  A report of medical examination on February 12, 1995 indicates limited movement of the right upper extremity.

Post service treatment records indicate that the Veteran has received treatment for the above claimed conditions, and the Veteran has consistently stated that her claimed conditions began in service.  In a March 2012 statement, a fellow soldier stated that she served in the National Guard with the Veteran until 1985.  She stated that she had observed the Veteran in severe pain many times, usually at the end of drill.  She noted that during their annual summer camps, she would notice the Veteran's performance was limited and would complain that she was having back and leg problems.  Thus, the record provides evidence that the Veteran's conditions may be related to service.

After a thorough review, the Board finds that the medical evidence of record is insufficient to decide the claim and that a remand is necessary to provide the Veteran with a VA examination and medical opinion for these claims.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to her right shoulder rotator cuff condition, low back condition, right knee condition, and fibromyalgia, claimed as a pelvis condition.  The examiner must review the claims file in conjunction with the examination.

A.  The examiner is directed to provide an opinion as to the nature and etiology of the Veteran's right shoulder condition.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder condition is directly caused or aggravated by the Veteran's service.

B.  The examiner is directed to provide an opinion as to the nature and etiology of the Veteran's low back condition.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back condition is directly caused or aggravated by the Veteran's service.

C.  The examiner is directed to provide an opinion as to the nature and etiology of the Veteran's right knee condition.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee condition is directly caused or aggravated by the Veteran's service.

D.  The examiner is directed to provide an opinion as to the nature and etiology of the Veteran's fibromyalgia, claimed as a pelvis condition.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fibromyalgia, claimed as a pelvis condition is directly caused or aggravated by the Veteran's service.

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

